Deny and Opinion Filed April 13, 2015




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-15-00437-CV

                                            IN RE JIMMY JOHNSON, Relator

                           Original Proceeding from the 68th Judicial District Court
                                            Dallas County, Texas
                                    Trial Court Cause No. TX-10-31998-C

                                            MEMORANDUM OPINION
                                       Before Justices Francis, Myers, and Schenck
                                                Opinion by Justice Francis
           Before the Court is relator’s Amended Motion to File Writ of Mandamus. We treat the

motion as a petition for writ of mandamus.1 Relator complains that this Court withdrew leave to

extend time to file the record in the appeal of this case. The Court disposed of the appeal in

March 2014 by affirming the trial court’s judgment. Johnson v. Dallas County, No. 05-12-

01046-CV, 2014 WL 1010259, at *3 (Tex. App.—Dallas Mar. 5, 2014, writ denied) (mem. op.).

The mandate issued on January 26, 2015. Neither the mandamus record nor the record on appeal

reflect any action by the Court withdrawing leave to file the record and the appellate record

includes the clerk’s record.




     1
        A motion for leave to file a petition for writ of mandamus is required when relief is sought from the court of criminal appeals. See TEX. R.
APP. P. 72.1. A motion for leave is not required for a petition filed in an intermediate appellate court. See TEX. R. APP. P. 52.1.
      Relator has not established a right to relief. We DENY the petition.




150437F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –2–